                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
v.                                                  )      4:19CR191
                                                    )
ANTONIO JASPER,                                     )
                                                    )
        Defendant.                                  )


                                          ORDER


       Counsel in the above-captioned case have advised the Court that some pretrial motions

have been complied with and/or that all matters raised in the defendant’s motions have been

resolved by agreement. The following motions are DISMISSED:

       (Doc. 17) Motion for Release of Brady Materials,
       (Doc. 18) Motion for Disclosure,
       (Doc. 19) Motion for Disclosure,
       (Doc. 20) Motion to Preserve Evidence,
       (Doc. 21) Motion to Participate in Voir Dire,
       (Doc. 22) Motion for Bill of Particulars,
       (Doc. 23) Motion Access to Witnesses, and
       (Doc. 24) Motion for Discovery per Local Rule.

       The (Doc. 16) Motion to Suppress will be set for a hearing by separate order.

       SO ORDERED, this 16th day of January 2020.



                                            ______________________________
                                            ___________
                                                    __ ____________
                                                                 _ __________
                                            CHRISTOPHER
                                            CHRISTOPHP ER L. RAY
                                            UNITED STATES MAGISTRA
                                                            MAGISTRATE ATE JUDGE
                                                                            J
                                            SOUTHERN DISTRICT OF GEORGIA
